Citation Nr: 1026905	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.

(The issue of the propriety of the termination of Veteran's non-
service-connected pension benefits on the basis of the character 
of his discharge from active military service will be the subject 
of a separate decision of the Board).



REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney At Law


WITNESS AT HEARINGS ON APPEAL

Appellant and G.M.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

In a December 1998 rating decision, the RO denied the Veteran's 
petition to reopen his previously denied claim for service 
connection for a psychiatric disorder.  In an April 2000 
supplemental statement of the case (SSOC), the RO denied the 
claim for service connection for a psychiatric disorder on the 
merits, implicitly finding that new and material evidence had 
been received warranting reopening of the claim.

In January 2000, the Veteran testified during a hearing before a 
hearing officer at the RO on the issue of whether new and 
material evidence had been submitted to reopen his claim for 
service connection for a psychiatric disorder; a transcript of 
that hearing is of record.  In February 2002, the Veteran 
testified on this same issue during a hearing at the RO before 
the undersigned, a transcript of that hearing is also of record.

In a May 2002 decision, the Board granted the petition to reopen.  
In September 2003 the Board remanded the reopened claim for 
service connection for additional development.  In a January 2004 
rating decision, the Huntington, West Virginia RO granted service 
connection for major depressive disorder.  

In May 2004, the Los Angeles RO issued a letter indicating that 
there was an administrative error and the January 2004 rating 
decision should not be processed because a March 1975 
administrative decision had barred the Veteran to VA benefits. 

Jurisdiction over the Veteran's claims now resides with the Sand 
Diego, California RO.

In separate decisions issued in May 2009, the Board denied the 
Veteran's appeal for service connection for a psychiatric 
disorder and the propriety of the termination of Veteran's non-
service-connected pension benefits on the basis of the character 
of his discharge from active military service.  

The Veteran appealed both decisions to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2009, the Court 
granted a joint motion of the parties, vacated the Board's 
decisions, and remanded the case to the Board for action 
consistent with the joint motion.  The case has been returned to 
the Board for further appellate action.

In May 2010, the Veteran submitted additional medical evidence 
pertinent to the issue at hand, which has not yet been considered 
by the RO.  However, the Veteran included a waiver of initial RO 
consideration of that evidence.


FINDINGS OF FACT

1.  The Veteran's service was terminated by a discharge under 
other than honorable conditions.

2.  The Veteran was insane at the time he committed the offenses 
that led to his discharge.

4.  The Veteran currently has a psychiatric disorder that is 
related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  The Veteran's discharge from active military service due to 
willful and persistent misconduct is not a bar to receipt of VA 
benefits, because the Veteran was insane at the time he committed 
the offenses causing the discharge.  38 U.S.C.A. §§ 101, 5107, 
5303 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.12, 3.354 
(2009).

2.  A psychiatric disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the Veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.  

Character of Discharge

For purposes of the payment of VA benefits, a Veteran is a person 
discharged or released from active service under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2009).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on which 
the claim was based was terminated by a discharge or release 
under conditions other than dishonorable.  See 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.12.

A discharge or release because of the following offenses is 
considered to have been issued under dishonorable conditions: (1) 
acceptance of an undesirable discharge to escape trial by general 
court-martial; (2) mutiny or spying; (3) an offense involving 
moral turpitude, including conviction of a felony; (4) willful 
and persistent misconduct-includes a discharge under other than 
honorable conditions, if is determined that it was issued because 
of willful and persistent misconduct, which does not include 
discharge because of a minor offense if service was otherwise 
honest, faithful, and meritorious; and (5) homosexual acts 
involving aggravating circumstances or other factors affecting 
the performance of duty.  38 C.F.R. § 3.12(d).

A discharge because of one of the above-identified offenses will 
not be a bar if it is found that the person was insane at the 
time of committing the offense causing the discharge.  38 C.F.R. 
§ 3.12(b).  VA regulations provide that an insane person is one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or less 
prolonged deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed from 
the accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  38 C.F.R. § 3.354 (2009).

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  A service department finding that 
injury, disease or death was not due to misconduct will be 
binding on VA unless it is patently inconsistent with the facts 
and the requirements of laws administered by VA.  An act is 
willful misconduct where it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1(n).

Analysis

The Veteran's personnel records reflect that he underwent Article 
15 non-judicial punishment on March 15, 1971, when he was 
stationed at Fort Ord, California.  The record of proceedings 
indicates that the Veteran violated Article 86 of the Uniform 
Code of Military Justice (UCMJ) on two occasions.  On March 12, 
1971, the Veteran failed to go at the time prescribed to his 
appointed place of duty (mess hall).  On March 13, 1971, the 
Veteran also failed to go at the time prescribed to his appointed 
place of duty (shipment formation).  As a result, the Veteran was 
punished with an oral reprimand and forfeiture of $30.00 per 
month for one month.

On April 23, 1971, the Veteran was tried by summary court- 
martial at Fort Ord.  The specification charge indicated that the 
Veteran absented himself from his organization at Fort Ord 
without authority from April 9, 1971, to April 12, 1971.  The 
Veteran plead guilty and was found guilty.  The punishment was a 
forfeiture of $95.00 per month for one month.

The Veteran underwent psychiatric evaluation later in April 1971 
by Dr. R.R.  The psychiatrist stated that the Veteran's behavior 
was characterized by indecisiveness, unpredictability, 
helplessness, depression, and withdrawal.  The symptomatology was 
stated to be further complicated by the Veteran's moderate drug 
use, including marijuana, barbiturates, LSD, and mescaline.  R.R. 
also noted that throughout his tour in the service, the Veteran's 
inability to deal with the military environment had been steadily 
growing more marked, and that he had exhibited symptoms of 
depression and withdrawal in addition to demonstrating a lack of 
judgment and impulse control.  

According to R.R., the psychological testing revealed significant 
dismay and depression, as well as a marked degree of confusion of 
thinking and severe anxiety.  R.R. concluded that although the 
Veteran's testing indicated a borderline condition, there was no 
evidence of psychoses at that time to warrant medical 
disposition.  However, he did render a diagnosis of schizoid 
personality with features of emotional instability.  The 
psychiatrist also noted that the Veteran's impairment was so 
severe that it was extremely unlikely that he would ever be able 
to become a part of a functioning military unit.  He also opined 
that the Veteran was capable of distinguishing right from wrong, 
was responsible for his actions, and possessed the mental and 
emotional capacity to understand and participate in legal 
proceedings.  It was recommended that the Veteran be separated 
from the service.  In May 1971, the unit chaplain also 
recommended separation from military service because the 
Veteran's life was unstable and he required professional 
counseling.

On May 5, 1971, there was another instance of Article 15 non- 
judicial punishment.  The record of proceedings indicates that 
the Veteran violated Article 86 of the UCMJ.  On May 1, 1971, the 
Veteran failed to go to his appointed place of duty (kitchen 
patrol building).  As a result, the Veteran was punished with a 
reduction in grade, fourteen days restriction to the company area 
or place of duty, and fourteen days of extra duty.

Later in May 1971, the Veteran wrote a letter to his superiors 
explaining the circumstances of his military service and upcoming 
discharge.  The Veteran related his pre-service family history, 
including his childhood as an orphan from a broken home.  He 
stated that it was hard to comprehend things and that he was 
using drugs.  The Veteran stated that he did not think he had the 
stability of other soldiers and he hoped that his superiors would 
consider his life circumstances when issuing the discharge.

The Veteran was counseled on 11 occasions between March and May 
1971 for drug abuse, "character and behavior disorder", the 
consequences of being absent without leave, "personal 
problems", "weekend duty", the seriousness of an unfitness 
discharge, and the seriousness of breaking restrictions.

On June 4, 1971, the Veteran was advised that he was being 
considered for elimination from the service for unfitness under 
AR (Army Regulation) 635-212.  He was notified of his rights 
regarding the proceedings.  The Veteran's commanding captain 
found the Veteran unfit for military service because of his poor 
performance that was characterized by a consistent pattern of 
failing to perform the required duties and drug abuse.  The 
captain stated that the Veteran had received extensive counseling 
and had shown no intent of improving.  The Veteran's behavior was 
characterized as willful and intentional.

On June 7, 1971 it was recommended that the Veteran appear before 
a board of officers to determine whether he should be discharged 
before the expiration of his term of service.  An undesirable 
discharge was recommended because of frequent incidents of a 
discreditable nature with civil or military authorities.  More 
specifically, such a discharge was recommended due to the 
Veteran's repeated acts of misconduct.  The Veteran's prior 
violations and punishments were noted.  It was indicated that 
another summary court-martial trial was pending.

On June 17, 1971, the Veteran's commanding colonel recommended 
approval of an undesirable discharge certificate.  He also stated 
that a psychiatric report indicated that the Veteran was 
responsible for his actions.  On June 24, 1971, the Veteran's 
commanding major general directed that the Veteran be separated 
from military service with an undesirable discharge certificate.  
The Veteran was discharged on July 2, 1971.  His original DD-214 
listed his character of service as under other than honorable 
conditions.

Based on the Veteran's personnel records, it is clear that he was 
a former service member that was discharged as unfit for military 
service and that his service was characterized as under other 
than honorable conditions.  The Veteran received multiple Article 
15s and one summary court-martial during service.  It is also 
indicated that the Veteran used drugs during service, although he 
did not receive UCMJ punishment for that action.

The acts that led to his discharge were found to be the result of 
willful and persistent misconduct.  See 38 C.F.R. § 3.12(d)(4).  
The acts consisted of several offenses covering several months of 
service.  The Veteran was not discharged merely as result of a 
minor offense.  The Veteran's captain characterized the Veteran's 
behavior as a "consistent pattern" and "willful and intentional."  
The Discharge for Unfitness document described the Veteran's 
actions as "frequent incidents" and "repeated acts of 
misconduct."  The Veteran's colonel and major general both 
endorsed the undesirable discharge.  The language used in 
characterizing the Veteran's misconduct is analogous to "willful 
and persistent."  Because the Veteran was discharged as the 
result of willful and persistent misconduct, his discharge is 
considered to have been issued under dishonorable conditions.  

Such a discharge is a bar to the receipt of VA benefits, unless 
the Veteran was insane at the time the offenses were committed.  
Gardner v. Shinseki; Struck v. Brown.

As noted above, Dr. R.R. determined during the in-service 
evaluation that the Veteran was suffering from a schizoid 
personality with features of emotional instability and there were 
severe effects.  The psychiatrist also found that the Veteran was 
capable of distinguishing right from wrong, was responsible for 
his actions, and possessed the mental and emotional capacity to 
understand and participate in legal proceedings.  There was no 
finding of insanity, but Dr. R.R. did not apply the definition of 
insanity contained in 38 C.F.R. § 3.354.  

In a May 2000 statement, K.S., MD, the Veteran's treating 
psychiatrist at the Long Beach VA Medical Center indicated that 
the Veteran had reported being involved in several traumatic 
incidents in service, which he claimed caused him to develop 
symptoms such as nightmares, irritability, depression, agitation 
and an inability to concentrate.  Dr. K.S. also reported that the 
Veteran had not met the criteria for schizoid personality 
disorder when evaluated, but that his symptoms were consistent 
with, and he was being treated for, major depressive disorder and 
post-traumatic stress disorder (PTSD).

During a January 2003 psychological examination, VA examiner, 
C.W., a clinical psychologist, diagnosed the Veteran as having 
major depression and borderline personality disorder, with 
antisocial features.  The examiner found that although the 
Veteran did report traumatic events in service, he did not meet 
the criteria for a diagnosis of PTSD.  Instead, he noted that the 
Veteran's predominant condition was a severe personality 
disorder, including an identity disturbance that was markedly and 
persistently present.  C.W. also opined that the Veteran's 
personality disorder began prior to his military service.  
However, he did not opine as to whether the Veteran had a mental 
illness, including major depression, which rendered him insane at 
the time of his misconduct in service.

In a January 2004 statement, Dr. K.S. noted that his review of 
the Veteran's records led him to believe that the Veteran had 
incurred significant trauma during basic training at Fort Lewis 
in Washington and Ford Ord which led to years of depression, low 
self-esteem and substance abuse.

In a March 2005 statement, Dr. K.S. noted that the Veteran had 
carried the diagnosis of major depressive disorder for seven 
years and that he had been treated with antidepressants, which 
had helped to improve his symptoms.  He also argued that what was 
described during the Veteran's April 1971 psychological 
evaluation in service was not a personality disorder, but instead 
a worsening episode of major depression which might have 
responded to appropriate antidepressant medication had it been 
provided.  

He also opined that many of the behaviors and symptoms attributed 
to the Veteran while in service, resulting in his discharge under 
dishonorable conditions, were likely due to major depressive 
disorder for which the Veteran had been receiving treatment for 
twenty years.  

Dr. K.S. also argued that the conclusion by R.R. that there was 
not sufficient evidence to warrant a medical disposition was 
incorrect.  Instead, the improper behavior exhibited by the 
Veteran while in the military was likely beyond his control due 
to psychiatric illness and could be attributed to his medical 
condition.  In conclusion, Dr. K.S. opined that as the Veteran 
was suffering from major depression in service, his discharge 
should be changed to a medical discharge due to major depression 
under honorable conditions.

In a January 2008 statement, Dr. K.S. reported that he was still 
treating the Veteran for major depression, which began in 
service, and that his symptoms had increased to the point where 
he was considered totally and permanently disabled.

In a May 2010 statement, Dr. R.K., reported that he had reviewed 
the pertinent evidence of record, including the evaluations 
conducted by K.S., R.R. and C.W.  He noted the definition of 
insanity contained in 38 C.F.R. § 3.354, which he interpreted as 
meaning that if the Veteran's misconduct was due to a mental 
disease, then he would meet the definition of insanity and be 
entitled to VA benefits, notwithstanding the character of 
discharge.

He opined that the Veteran did suffer from major depression in 
service, and that the misconduct committed by the Veteran while 
in service was due to mental illness (major depression), and that 
this would constitute insanity whether the Veteran knew what he 
was doing or knew right from wrong at that time.  

Dr. R.K. noted that R.R. and C.W. had limited experience with the 
Veteran while Dr. K.S. had been treating him for many years, and 
that collateral data from people who knew the Veteran, including 
the Army chaplain, supported Dr. K.S.'s diagnosis throughout the 
period between the misbehavior and the present.

The United States Court of Appeals for Veterans Claims (Court) 
has summarized the applicable regulation as meaning that an 
"insane person" for purposes of allowing veterans benefits for 
a party who has received discharge under other than honorable 
conditions is one who, due to disease (1) exhibits more or less 
prolonged deviation from his normal method of behavior; (2) 
interferes with peace of society; or (3) has so departed from 
accepted standards of community to which by birth and education 
he belongs as to lack adaptability to make further adjustment to 
social customs of community in which he resides.  Struck v. 
Brown, 9 Vet. App. 145, 151-2 (1996)

More recently, the Court has held that the VCAA requires the 
Board to obtain a medical opinion to determine whether claimant's 
behavior during prior offenses that lead to his court-martial and 
dishonorable discharge was due to a psychiatric disability and, 
if so, whether this constituted insanity under VA regulations, 
under the insanity exception to the statute barring claimants 
discharged from a sentence of a general court-martial from 
receiving veterans benefits.  Gardner v. Shinseki, 22 Vet. App. 
415, 422-3 (2009).

As interpreted by the Court in Struck and Gardner, 38 C.F.R. 
§ 3.354 establishes a two part test for finding insanity.  First 
the evidence must show that at the time of the offenses leading 
to discharge the Veteran had an acquired mental disorder; and 
second, that the mental disorder resulted in more or less 
prolonged deviation from normal methods of behavior, interfered 
with the peace of society or so departed from accepted standards 
of community to which the Veteran belonged.  The Court in Struck 
noted that there need not be a causal connection between the 
mental disorder and the offenses leading to discharge (although 
this might be dicta given the holding that the Board properly 
found that the Veteran was not insane); while the Gardner Court 
seems to suggest that there must be such a connection.

Dr. K.S. and Dr. R.K. have concluded that the Veteran had a 
mental disorder, major depression or PTSD, at the time he 
committed the acts leading to his discharge.  Dr. R.K. explicitly 
concluded that the disorder caused the Veteran to commit the 
offenses leading to his discharge.  These opinions are supported 
by an adequate rationale and are based on consideration of an 
accurate record.  

While there are opinions to the contrary, notably those of Dr. 
R.R. and the January 2003, VA examiner; the evidence is in 
relative equipoise on the question of whether there was an 
acquired psychiatric disability at the time of the offenses 
leading to the Veteran's discharge.  Resolving reasonable doubt 
in the Veteran's favor, the Board finds that there was an 
acquired psychiatric disability in service.

The remaining question is whether the mental disorder resulted in 
more or less prolonged deviation from normal methods of behavior, 
interfered with the peace of society or caused the Veteran to so 
depart from accepted standards of community to which the Veteran 
belonged.  Dr. K.S. opined that the major depression caused the 
Veteran to be unable to adapt to military life and engage in the 
persistent misconduct that lead to his discharge.  This opinion 
supports a finding that the major depression lead to a prolonged 
deviation from the normal methods of behavior.  All of the 
opinions of record, even those finding no mental health disorder 
in service, are to the effect that the Veteran had a prolonged 
period of deviation from the normal methods of behavior.  

As such, the evidence is in favor of a finding that the Veteran 
met the definition of insanity at the time he committed the 
offenses leading to his discharge under conditions other than 
honorable.  Accordingly, the character of the Veteran's discharge 
is not a barrier to the payment of VA benefits.

Service Connection 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

As discussed above, the Board has found that an acquired 
psychiatric disability, major depression, was present in service.  

The post-service medical evidence shows that the Veteran has been 
diagnosed as having current major depression.  See January 2003 
VA examination report, May 2000 and January 2008 statements from 
K.S., MD and April 2010 statement from Dr. R.K.

On VA examination in January 2003, the Veteran reported problems 
in the military, including abuse by superiors and drug use.  The 
examiner also noted that the Veteran had been diagnosed during 
service with a personality disorder and found to exhibit symptoms 
such of emotional instability, indecisiveness, unpredictability, 
depression, helplessness and withdrawal.  The examiner diagnosed 
the Veteran with Major Depression and a borderline personality 
disorder, and opined that the Veteran's psychiatric disability 
was not incurred or made permanently worse in service, and that 
his personality disorder was clearly established prior to 
service.

However, K.S., MD, opined in May 2000 and March 2005 that the 
Veteran had major depression during active military duty, and 
that his current psychiatric illness, which included major 
depression, was exacerbated while in the military.  See 
statements from K.S., MD.

A Veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted at 
the time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre- service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  Id at (b)(1); 38 
U.S.C.A. §§ 1111, 1137 (West 2002).

Generally, a preexisting injury or disease will be considered to 
have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).  If the disorder becomes worse 
during service and then improves due to in- service treatment to 
the point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Effective May 4, 2005, VA amended its regulations at 38 C.F.R. § 
3.304(b) to reflect a change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to Federal Circuit precedent in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  The change applies to claims that 
were pending on or filed after May 4, 2005.  

As the Veteran's case was pending as of that date, the amendment 
applies.  Wagner, supra, and VAOPGCPREC 82-90 (July 18, 1990).  

Although the Veteran reported symptoms of depression and anxiety 
at the time of his enlistment and K.S., MD has opined that the 
Veteran has a psychiatric disorder that was exacerbated in 
service, the evidence does not clearly and unmistakably show that 
he had a psychiatric disorder prior to his entrance onto active 
duty.  In this regard, the Board notes that there is no medical 
evidence showing that the Veteran was diagnosed or treated for a 
psychiatric disorder prior to service and the Veteran has not 
claimed that he was diagnosed or treated for a psychiatric 
disability prior to service.  Accordingly, the Board finds that 
the presumption of soundness applies.

In an independent evaluation of the conflicting opinions of K.S., 
MD, Dr. R.R. and Dr. C.W., Dr. R.K. opined that the Veteran has 
suffered from major depression, which included increasingly 
debilitating symptoms of depression, anxiety, isolation, suicidal 
thinking, feelings of hopelessness and worthlessness, low mood, 
difficulty concentrating, agitation and insomnia, since his 
reported incidents of abuse during active service in the Army.  
See May 2010 statement from Dr. R.K.

The contemporaneous evidence of record shows that the Veteran had 
symptoms of a psychiatric disorder during active service and a 
continuity of symptoms since.  Furthermore, a medical expert has 
provided a competent medical opinion linking the Veteran's 
current psychiatric disorders to service.  The opinion was based 
on an accurate history and supported by a rationale; it is thus 
adequate.  

There is evidence against the claim, inasmuch as the January 2003 
VA examiner opined that the Veteran's current psychiatric 
disorder is not related to service.  The evidence is, however, in 
at least equipoise.  Resolving reasonable doubt in the 
appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for a psychiatric disorder is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


